DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a PLL circuit comprising: an AND circuit to output a result of an AND operation between the up signal and the down signal; a frequency control circuit to operate using the reference signal as a clock, and output a signal corresponding to an output frequency of the voltage-controlled oscillator; a flip-flop circuit to hold the output signal from the frequency control circuit at timing of an output signal from tire AND circuit, and output the held output signal; and a ΔΣ modulator to operate using the output from the variable frequency divider as a clock, and determine a division ratio for the variable frequency divider on a basis of the output from the flip-flop circuit, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a PLL circuit comprising: a frequency control circuit to operate using the reference signal as a clock, and output a signal corresponding to an output frequency of the voltage-controlled oscillator; a flip-flop circuit to hold the output signal from the frequency control circuit at timing of a reset signal for flip-flops inside the phase-frequency comparator, and output the held output signal; and a ΔΣ modulator to operate using the output from the variable frequency 
The prior art of record fails to disclose or make obvious a PLL circuit comprising: a second phase-frequency comparator to compare the reference signal with the output signal from the variable frequency divider, the second phase-frequency comparator including a delay circuit to output a reset signal for flip-flops inside the second phase-frequency comparator, as a signal with a pulse width of a set time period; a frequency control circuit to operate using the reference signal as a clock, and output a signal corresponding to an output frequency of the voltage-controlled oscillator; a ΔΣ modulator to operate using the reset signal from the second phase-frequency comparator as a clock, and determine a division ratio for the variable frequency divider on a basis of the output from the frequency control circuit, along with all the other limitations as required by claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/Primary Examiner, Art Unit 2842